Citation Nr: 0819883	
Decision Date: 06/18/08    Archive Date: 06/25/08	

DOCKET NO.  04-34 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than June 14, 1996 for the award of a compensable evaluation 
for bilateral hearing loss. 

2.  Entitlement to service connection for disorders of the 
legs, knees, and ankles. 

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss, to include restoration of a 
previously-assigned 20 percent evaluation. 

4.  Entitlement to an increased rating for urethral stricture 
with urosepsis, currently assigned a 30 percent evaluation, 
to include restoration of a previously-assigned 60 percent 
evaluation.

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disability.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
December 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2003, August 2005, November 2006, and 
April 2007 decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.

Upon review of this case, it would appear that, in addition 
to the issues currently on appeal, the veteran seeks 
entitlement to service connection for a chronic low back 
disability.  Inasmuch as that issue has not been fully 
developed for appellate review, it is not for consideration 
at this time.  It is, however, being referred to the RO for 
appropriate action.

Finally, for reasons which will become apparent, the appeal 
as to the issues of service connection for disorders of the 
legs, knees, and ankles, increased evaluations for bilateral 
hearing loss and urethral stricture with urosepsis (to 
include restoration of previously-assigned ratings), and a 
total disability rating based upon individual unemployability 
is being referred to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on you part.



FINDINGS OF FACT

1.  In an unappealed decision of July 1998, the Board denied 
entitlement to an effective date earlier than June 14, 1996 
for the award of a compensable (20 percent) evaluation for 
service-connected bilateral hearing loss.

2.  The veteran has raised a "free-standing" claim for an 
earlier effective date in an attempt to overcome the finality 
of the Board's July 1998 decision assigning June 14, 1996 as 
the proper effective date for the award of a compensable 
(20 percent) evaluation for service-connected bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  The July 1998 decision of the Board, which denied 
entitlement to an effective date earlier than June 14, 1996 
for the award of a compensable (20 percent) evaluation for 
bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  The veteran's claim for an effective date prior to June 
14, 1996 for the award of a compensable (20 percent) 
evaluation for bilateral hearing loss based on the submission 
of new and material evidence is legally insufficient.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in this case seeks an effective date prior to 
June 14, 1996 for the award of a compensable evaluation for 
service-connected bilateral hearing loss.  In pertinent part, 
it is contended that the veteran's service-connected hearing 
loss has been 20 percent disabling since the time of his 
discharge from active military service.

Generally, the effective date of an award based on an 
original claim or a claim reopened after final disallowance 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 2002).  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(a) 
(2007).

Where a rating decision is not timely appealed, it becomes 
final based on the evidence of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2007).  An unappealed 
decision issued by the Board is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1104(a)(1) (2007).  
Where the Board affirms a determination by the agency of 
original jurisdiction, such determination is subsumed by the 
final appellate decision.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1103, 20.1104 (2007).

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where the evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).

Only a request for revision premised on clear and 
unmistakable error could result in the assignment of an 
effective date earlier than that assigned by a final 
decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In the case at hand, the veteran is attempting to advance a 
claim for an earlier effective date for the award of a 
compensable evaluation for service-connected bilateral 
hearing loss.  However, as noted above, the United States 
Court of Appeals for Veterans Claims (Court) has made it 
clear that there can be no "free-standing" claim for an 
earlier effective date, because to allow such a claim would 
be contrary to the principles of finality set forth in 
38 U.S.C.A. § 7105 (West 2002).  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  In other words, the finality of the 
effective date precludes an attempt to now claim an earlier 
effective date on grounds other than clear and unmistakable 
error.

The Board notes that the issue currently in appellate status 
involves only the veteran's contention that new and material 
evidence has been submitted sufficient to reopen his 
previously-denied claim for an effective date earlier than 
June 14, 1996 for the award of a compensable evaluation for 
service-connected bilateral hearing loss.  The veteran has 
not, to date, alleged the presence of clear and unmistakable 
error in the Board's July 1998 decision denying an effective 
date earlier than June 14, 1996 for the award of a 
compensable (20 percent) evaluation for service-connected 
bilateral hearing loss.

Under the circumstances, the Board is compelled to deny this 
appeal as a matter of law, and not based upon consideration 
of the evidentiary record.  No possible development of the 
record would affect the outcome of this decision.  Because no 
reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of Veterans 
Claims Assistance Act of 2000 (VCAA) notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A (West 2002); see also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (holding 
that compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

As noted above, the veteran has effectively attempted to 
raise an impermissible free-standing claim for an earlier 
effective date.  Consequently, there is no valid claim for 
the Board to consider on appeal, and the appeal must be 
dismissed.


ORDER

The appeal as to whether new and material evidence has been 
submitted to reopen a claim of entitlement to an effective 
date earlier than June 14, 1996 for the award of a 
compensable (20 percent) evaluation for service-connected 
bilateral hearing loss is dismissed.




REMAND

In addition to the above, the veteran in this case seeks 
service connection for disorders of the legs, knees, and 
ankles, as well as increased evaluations (to include 
restoration of previously-assigned ratings) for service-
connected bilateral hearing loss and urethral stricture with 
urosepsis.  The veteran also seeks entitlement to a total 
disability rating based upon individual unemployability.

In that regard, a review of the record raises some question 
as to the current (and past) severity of the veteran's 
service-connected bilateral hearing loss and genitourinary 
disability.  More specifically, while during the period from 
1996 to 2006, the pure tone configuration of the veteran's 
hearing loss remained relatively stable, his speech 
discrimination varied considerably.  This is to say that, 
during the period in question, speech discrimination scores 
in the veteran's right ear ranged from 68 to 100 percent, 
while those same scores in the veteran's left ear ranged from 
52 to 100 percent.  Such a marked variation in the veteran's 
speech discrimination ability in the presence of relatively 
stable pure tone findings raises some question as to whether 
the veteran's hearing ability has, as determined by the RO, 
significantly improved.

The Board further notes that, in the recent decision of 
Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in conducting VA audiometric examinations for 
compensation purposes, audiologists must describe the effects 
of the veteran's service-connected hearing loss on his 
occupational functioning and daily activities.  According to 
the Court, this description by the examining audiologist of 
the effect of the veteran's hearing loss on his occupational 
functioning and daily activities was representative of the 
Secretary's policy on conducting VA audiometric examinations.  
The Court further found that the policy of describing the 
results of all tests conducted made sense in light of the 
extraschedular rating provisions found in the Rating 
Schedule.  In the opinion of the Court, unlike the Rating 
Schedule for hearing loss, the extraschedular provisions of 
the schedule do not rely exclusively on objective test 
results to determine whether referral for an extraschedular 
rating is warranted.  Under the circumstances, the Court was 
of the opinion that "in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report."  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In the case at hand, a review of the file discloses that, 
while at the time of the most recent VA audiometric 
evaluation for compensation purposes in August 2006, a 
comment was offered as to the effect of the veteran's 
service-connected hearing loss on his employability, no 
opinion was offered regarding the effect of that hearing loss 
on his daily activities.  Such information is arguably vital 
to the veteran's case, in particular given the veteran's 
repeated assertions that his service-connected hearing loss 
severely affects his ability to communicate with people not 
only in an occupational, but also in a social environment.

Turning to the issue of an increased evaluation (to include 
restoration of a previously-assigned rating) for the 
veteran's service-connected genitourinary disability, the 
Board notes that, while the veteran did, in fact, undergo VA 
examinations for evaluation of that disability in April 2005, 
and once again in August 2006, both of those evaluations were 
conducted in the context of a general medical examination.  
In point of fact, the veteran was last afforded a VA urologic 
examination for compensation purposes in February 2000, more 
than 8 years ago.  Moreover, since the time of the 
aforementioned general medical examination in August 2006, 
the veteran has undergone additional urologic procedures, to 
include direct vision internal urothrotomy in March 2007.  
Significantly, during the course of VA outpatient treatment 
in August 2007, the veteran indicated that he could no longer 
pass the catheter he had been provided, and that his 
urination had "slowed down."

The Board notes that, during the course of a videoconference 
hearing before the undersigned Veterans Law Judge in March 
2008, the veteran argued that his service-connected hearing 
loss had not improved, but rather had increased in severity.  
The veteran further argued that, as a result of his service-
connected genitourinary disability, he found it necessary to 
urinate from 4 to 5 times per night.  According to the 
veteran, his daytime urination was "constant," resulting in 
persistent stains on his clothing.  Moreover, as regards the 
VA examiner's comment at the time of the August 2006 
examination that the veteran was "not wearing a pad," the 
veteran indicated that he had not been questioned regarding 
his use of absorbent pads on a daily basis.

Under the circumstances, the Board is of the opinion that 
additional, more contemporaneous VA examinations would be 
appropriate prior to a final adjudication of the veteran's 
claims for increased evaluations (to include restoration of 
previously-assigned ratings) for the veteran's service-
connected bilateral hearing loss and genitourinary 
disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also VAOPGCPREC 
11-95 (April 7, 1995).

Finally, turning to the issue of service connection for 
chronic disabilities of the legs, knees, and ankles, a review 
of the record fails to document that the veteran was ever 
provided with VCAA-complying notice with respect to those 
claims.  More specifically, the veteran has in the past and 
continues to argue not only that his current disabilities of 
the legs, knees, and ankles are the result of an inservice 
motor vehicle accident, at which time he fractured his left 
pelvis, but also that those same disabilities are in some way 
proximately due to, the result of, or aggravated by the 
residuals of that pelvic fracture, for which service 
connection is currently in effect.  While in various 
correspondence, the veteran has been furnished information 
regarding the requirements for an award of service connection 
on a direct basis, he has never, in fact, been provided the 
requisite information regarding secondary service connection, 
a matter clearly at issue in this case.  Such notice is 
necessary prior to a final determination on the issue of 
service connection for chronic disabilities of the legs, 
knees, and ankles.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should furnish the veteran 
with copies of all pertinent laws and 
regulations governing the award of 
service connection on a secondary basis.  
The RO should, additionally, review the 
veteran's claims file, and ensure that 
the veteran is sent a corrected VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) which advises the 
veteran of the evidence and information 
necessary to establish entitlement to 
service connection for chronic 
disabilities of the legs, knees, and 
ankles on both a direct and secondary 
basis.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2007, the date of 
the most recent pertinent evidence of 
record, should then be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the veteran should be informed 
of any such problem.

3.  The veteran should then be afforded 
additional VA audiometric and 
genitourinary examinations in order to 
more accurately determine the current 
(and past) severity of his service-
connected hearing loss and urethral 
stricture with urosepsis.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on his claims.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the audiometric 
examination, the examiner should 
specifically comment as to whether, based 
on a review of the entire audiometric 
evidence of record, the veteran's 
service-connected bilateral hearing loss 
has undergone a clinically-identifiable 
improvement, in particular, since the 
time of a VA audiometric examination in 
August 2002.  The examiner should, 
additionally, specifically comment 
regarding the functional effect of the 
veteran's service-connected bilateral 
hearing loss on his daily activities.  
All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.

Following completion of the genitourinary 
examination, the examiner should offer an 
opinion as to whether, based on a review 
of the entire pertinent evidence of 
record, the veteran's service-connected 
urethral stricture with urosepsis has 
undergone a clinically-identifiable 
improvement, in particular, since August 
of 2006.  The examiner should, 
additionally, specifically comment 
regarding the veteran's need for an 
appliance or the wearing of absorbent 
materials, to include information as to 
how often such absorbent materials must 
be changed during the course of a day, as 
well as a description of the veteran's 
voiding interval, and its effect upon his 
nightly sleep pattern (i.e., the number 
of times the veteran finds it necessary 
to void during the course of a night).  
Finally, the examiner should specifically 
comment regarding the presence (or 
absence) of urinary retention, and 
whether such retention, if present, 
requires either intermittent or 
continuous catheterization.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.

To the extent possible, all of the 
aforementioned examinations should be 
conducted at the VA Clinic located in 
Vista, California.  The claims folder and 
a separate copy of this REMAND must also 
be made available to and reviewed by the 
examiners prior to completion of their 
examinations.  A notation to the effect 
that this record review has taken place 
must be included in the examination 
reports.  

4.  The RO should then review the 
veteran's claim for service connection 
for chronic disabilities of his legs, 
knees, and ankles, as well as his claims 
for increased evaluations (to include 
restoration of previously-assigned 
ratings) for bilateral hearing loss and 
urethral stricture with urosepsis.  
Should the benefits sought on appeal 
remain denied, the veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of the most recent SSOC in 
November 2007.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  The issue of entitlement to a 
total disability rating based upon individual unemployability 
will be held in abeyance pending completion of the 
development described above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


